—Judgment, Supreme Court, New York County (James Leif, J.), rendered August 20, 1996, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The record establishes that defendant moved to suppress all of his statements, and moved to suppress his oral statements on the additional or alternative ground of lack of CPL 710.30 (1) (a) notice. Defendant received a full hearing on all of his statements, and received the same opportunity to litigate the voluntariness of his oral statements that would have been afforded to him had the People provided timely notice. Accordingly, the lack of notice is excusable pursuant to CPL 710.30 (3) (see, People v Merrill, 87 NY2d 948; see also, People v Kirkland, 89 NY2d 903). In any event, the oral statements were cumulative to defendant’s written and videotaped statements, the admissibility of which is not at issue on appeal.
The court properly exercised its discretion in admitting evidence that defendant had been arrested for an uncharged robbery in order to explain how defendant came to be arrested, since this information was relevant to issues presented at trial concerning defendant’s statements, and any prejudice was prevented by the court’s limiting instructions. Were we to find any error in the receipt of this evidence, we would find it harmless in view of the overwhelming evidence of defendant’s guilt, which included strong circumstantial evidence as well as defendant’s statements.
We perceive no basis for reduction of sentence.
We have considered defendant’s remaining claims and *299conclude that none of them warrants reversal. Concur — Sullivan, P. J., Rosenberger, Nardelli, Tom and Mazzarelli, JJ.